Baldwin, J.
The provision of suitable means of communication between the opposite banks of the Connecticut river has been, from early Colonial days, a frequent subject of legislation by the General Assembly. Numerous ferries have been set up, from time to time, at different points, by virtue of franchises conferred in some cases upon towns, and in others upon individuals; and several toll-bridges have been erected during the present century, under charters granted to private corporations.
One of these bridges took the place of an ancient ferry between the towns of Hartford and East Hartford, in which each town had a proprietary interest. The bridge company, by a voluntary settlement, paid to Hartford a satisfactory compensation for the revocation of its ferry franchise ; but declined to recognize any claim of East Hartford, the original grant to which, by its express terms, was only during the pleasure of the General Assembly, and had been repealed without qualification. Litigation resulted, and this court held that no rights of East Hartford had been violated; a decision afterwards affirmed, upon proceedings in error, by the Supreme Court of the United States. In the opinion there delivered, it was held that the State, on the one hand. *140and the town of East Hartford, on the other, did not stand, with reference to the grant and repeal of the ferry franchise, in the attitude of parties to a contract. “ The legislature,” it was declared, “ was acting here on the one part, and public municipal and political corporations on the other. They were acting, too, in relation to a public object, being virtually a highway across the river, over another highway up and down the river. From this standing and relation of these parties, and from the subject-matter of their action, we think that the doings of the legislature as to this ferry must be considered rather as public laws than as contracts. They related to public interests. They changed as those interests demanded. The grantees likewise, the towns being mere organizations for public purposes, were liable to have their public powers, rights, and duties modified or abolished at any moment by the legislature.
“ They are incorporated for public, and not private objects. They are allowed to hold privileges or propertjr only for public purposes. The members are not shareholders, nor joint partners in any corporate estate, which they can sell or devise to others, or which can be attached or levied on for their debts.
“ Hence, generally, the doings between them and the legislature are in the nature of legislation rather than compact, and subject to all the legislative conditions just named, and therefore to be considered as not violated by subsequent legislative changes.
“ It is hardly possible to conceive the grounds on which a different result could be vindicated, without destroying all legislative sovereignty, and checking most legislative improvements and amendments, as well as supervision over its ■subordinate public bodies.
“ Thus, to gó a little into details, one of the highest attributes and duties of a legislature is to regulate public matters with all public bodies, no less than the community, from time to time, in the manner which the public welfare may appear to demand.
“ It can neither devolve these duties permanently on other *141public bodies, nor permanently suspend or abandon them itself, without being usually regarded as unfaithful, and, indeed, attempting what is wholly beyond its constitutional competency.
“ It is bound, also, to continue to regulate such public matters and bodies, as much as to organize them at first. Where not restrained by some constitutional provision, this power is inherent in its nature, design, and attitude; and the community possess as deep and permanent an interest in such power remaining in and being exercised by the legislature, when the public progress and welfare demand it, as individuals or corporations can, in any instance, possess in restraining it.” East Hartford v. Hartford Bridge Co., 10 How. 511, 533.
• In view of these principles of constitutional law, an Act was passed by the General Assembly in 1887 for the purpose of making this same bridge a free public highway and throwing the burden of its support on the towns which would be especially benefited by such a change. At that time there were three toll-bridges across the Connecticut river in Hartford county. By this Act, which was entitled “ An Act to establish Free Public Highways across the Connecticut River in Hartford County ” (Public Acts of 1887, Chap. 126, p. 746), the State’s Attorney was directed to bring a com-* plaint in the name of the State to the Superior Court for that county, against the corporations owning these bridges, for the purpose of making each of them a .free public highway. Notice of the pendency of the proceeding was to be given to all towns interested, and any town might appear and become a party. Commissioners were to be appointed by the court, who should “ lay out and establish highways across the Connecticut river where the toll bridges in said county now are, and across said bridges and across and along the causeways and approaches appurtenant to and connected therewith.”
The commissioners, after such notice as the court should prescribe as to those towns which they should deem interested, were to “ estimate and assess the damages caused by the lay-out and establishment of such free highways, and *142shall estimate and assess said damages upon the several towns which they shall find will be specially benefited by the lay-out and establishment of said highways, as benefits accruing to said several towns, in such proportion as said commissioners shall find to be equitable.” Their report, if accepted by the court, was to be “final and conclusive "as to all matters therein contained, and said court shall render judgment thereon against said several towns for the amount assessed against them-respectively; and the clerk of said court shall forthwith notify each of said towns of the- judgment against it, by mailing to the clerk thereof a notice specifying the date and amount of such judgment.”
The Act also contained the following provisions:—-
“ See. 5. Said towns so assessed shall, within three months from the rendition of said judgment, deposit with the treasurer of this State the sums so severally assessed against them,- and at the expiration of said three months the comptroller shall draw his order on the treasurer in favor of the several persons or corporations in whose favor damages have been assessed for the amount of damages so assessed respectively, and said treasurer shall hold the amount thereof for the benefit and subject to the order of the several parties in whose favor said orders were drawn, and shall notify said several parties that he so -holds said amounts, and thereupon said highways so laid out as aforesaid shall become and remain public highways. In case any town shall fail to pay the judgment rendered against'it as aforesaid, within the time aforesaid, said court shall order execution upon said' judgment to be issued against said town in favor of the State.”
Each town so assessed was given, by § 6, power to issue bonds to raise the money to pay its assessment.
“ Sec. 7. When said highways, so established as aforesaid; shall have become free public highways as aforesaid, the same shall thereafter be maintained by said towns so assessed in proportion to the assessment upon- said towns- as hereinbefore provided. The first selectmen of said several towns shall meet on the second Monday after said highways shall have become-free highways as aforesaid, at the office-of the select*143men in Hartford, and annually thereafter and at such other times as they shall deem necessary, and said several first selectmen shall constitute a board for the care, maintenance, and control of said highways. Said board shall appoint a chairman, secretary, and treasurer; and said board shall apportion the expense of repairing and maintaining said highways upon the said several .towns in proportion to the assessment against said towns as aforesaid, and said chairman shall draw his order on the respective treasurers of said towns to the order of the treasurer of said board for the proportional amount payable by said towns as aforesaid for such repairs and maintenance. Any damages resulting from the defective condition of said highways or the bridges upon the same, shall be paid by said towns in proportion to the said assessment. For the purpose embraced in this section said board shall be a body politic and corporate by the name of The Board for the Care of Highways and Bridges Across the Connecticut River in Hartford County, and actions may be brought against said board by service upon its secretary, and any judgment recovered therein shall be paid by said towns in said proportions and in the same manner as herein provided for the pajmient of the expenses of repairs and maintenance as aforesaid. Said board shall annually report to said several towns the expenses incurred and paid by them during the preceding year.”
By a joint resolution, approved on the same day, it was provided that this Act should not affect the bridge between Windsor Locks and Warehouse Point, nor that between Suffield and Enfield.
Due proceedings were had under the Act, resulting in a final judgment in 1889, establishing a free public highway across the river between Hartford and East Hartford, including the bridge and causeway of the Hartford Bridge Company, and awarding it $210,000 damages. The court also “ found that the towns of Hartford, East Hartford, Glastonbury, South Windsor, and Manchester, will be specially benefited by the lay-out and establishment of such free highway, and estimated and assessed said damages upon said several *144towns as benefits accruing to said several towns in such proportion as said commissioners found to be equitable, that is to say, as follows: To the town of Hartford ninety-five thousand ($95,000) dollars, to the town of East Hartford sixty-six thousand ($66,000) dollars, to the town of Glastonbury twenty-five thousand ($25,000) dollars, to the town of South Windsor twelve thousand ($12,000) dollars, to the town of Manchester twelve thousand ($12,000) dollars.”
Pending the action, the General Assembly in 1889 appropriated $84,000 from the treasury of the State, for the purpose of paying forty per cent of these damages. 10 Special Laws, p. 1321. In view of this, the judgment of the Superior Court concluded with an order that “ the town of Glastonbury shall within three months from the date of rendition of this judgment, deposit with the treasurer of this State the sum of fifteen thousand ($15,000) dollars, the same being 60 per cent, of the sum so assessed against it,” and a like provision with respect to the assessment against each of the other four towns, and a further order that “at the expiration of said three months from the date of the rendition of this judgment the comptroller of the State shall draw his order on the treasurer in favor of the Hartford Bridge Company for the sum of $210,000, the same being the amount of the damages that have been so assessed in its favor, and that the treasurer shall hold the amount thereof, viz.: said two hundred and ten thousand ($210,000)' dollars, for the benefit and subject to the order of said Hartford Bridge Company, and "shall forthwith notify said Hartford Bridge Company that he so holds said amount, and thereupon as soon as the treasurer shall give said notice said highway so laid out as aforesaid shall become and remain a public highway.
“The treasurer of theState shall at the same time give notice • to the first selectman of each of said towns, viz.; Hartford, East Hartford, Glastonbury, South Windsor and Manchester, that said highway has become a free public highway to be thereafter maintained.by said towns.”
After this judgment had been fully executed, the General Assembly, in 1893, passed an Act (Public Acts of 1893, *145Chap. 239, p. 395) declaring that the highway, which included the bridge and its approaches, should thereafter be maintained by the State at its expense, and providing for the-appointment, on thé nomination of the Governor, of a board of three commissioners, for the care, maintenance and control of the highway, such expenses as they might incur for repairing and maintaining it to be paid from the State treasury on the order of the Comptroller. All Acts inconsistent therewith were repealed.
Commissioners were duly appointed under this Act, who soon afterwards, the bridge having become unsafe, executed' a contract in behalf of the State with the Berlin Iron Bridge Company for the erection of a new one at a cost of over $300,000. After the company had begun the work of construction, the old bridge was accidentally destroyed by fire, and the commissioners thereupon ordered, under one of the provisions of the contract, the erection of a temporary bridge by the same companjr.
While it was fulfilling this order, an Act was passed, which was approved and took effect May 24th, 1895 (Public Acts of 1895, Chapter 168, p. 530), repealing the Act of 1893, and requiring the towns of Hartford, East Hartford, Glastonbury, South Windsor and Manchester thereafter to maintain the highway across the Connecticut river where the old bridge formerly was, with the proper approaches, and to erect a new bridge whenever necessary, and maintain the same, contributing to any expenses to which they might be thus subjected, “ in proportion to the assessment made upon said towns by the Superior Court in the proceedings in which said highway was laid out and established; that is to say: Hartford, ninety-five two-hundred-and-tenths; East Hartford, sixty-six two-hundred-and-tenths ; Glastonbury, twenty-five two-hundred- and-tenths; South Windsor, twelve two-hundred-and-tenths; Manchester, twelve two-hundred-and-tenths.” Half the taxes received by the State, during the next five years, from any street railway companies using the bridge, was to be paid over to the towns in proportion to their assessments, and ten per cent of such receipts during each succeed*146ihg year. A commission was also appointed to hear and determine all legal claims, not exceeding in all $40,000, for any contract obligations already incurred by the bridge commissioners ; their decision in favor of such claimants to be final against the State, and any sums awarded by them, not exceeding $40,000, to be paid from the State treasury. If any claimant were dissatisfied with their decision, he was at liberty to bring suit against the State in the Superior Court, and should the Berlin Bridge Company so sue, then whether it proved the existence of any valid contract with the bridge commissioners under the Act of 1898, or not, it was to be entitled to recover for all materials furnished or expenses incurred under or in connection with any contract with the commissioners, including all legal expenses. Any judgment of the court in favor of the claimant in any suit was to be paid from the State treasury. If the contract already described, between the Berlin Iron Bridge Company and the bridge commissioners, should be adjudged valid, -then the Comptroller was directed to carry it out and pay the contract price ; in such case the towns were not to receive half the railway taxes for five years, but were to receive ten per cent of them annually, and were to remain charged with the perpetual maintenance and repair of the highway over the river, including the new bridge.
On June 28th, 1895 (Special Acts of 1895, Chap. 84S> p. 485), a Private Act was passed, entitled an Act “ Creating the Connecticut River Bridge and Highway District.” By this the towns of Hartford, East Hartford, Glastonbury, Manchester, and South Windsor were constituted a corporation under the name of the Connecticut River Bridge and Highway District, “ for the construction, reconstruction, care, and maintenance of a free public highway across the Connecticut river at Hartford and the causeway and approaches appertaining thereto, as described in a decree of the Superior Court of Hartford county, passed on the tenth day of June, 1889, in which decree said highway was laid out and established.” Four citizens of Hartford and one from each of the other towns were appointed “ commissioners for said district, *147with authority to maintain said free public highway, and whenever public safety or convenience may require, to erect new bridges along or upon said highway, to reconstruct, raise, and widen the causeway and approaches appurtenant to or a part of said highway, at the expense of the towns named in section one of this Act and composing said bridge district, at a cost not exceeding five hundred thousand dollars.” This board was to report annually to the several towns the expenses incurred and paid by it during the year preceding. It was authorized to issue the bonds of the district to an amount not exceeding $500,000, to provide means for building a new bridge or improving the highway across the river. Each of the five towns, in order to meet the principal and interest due and to become due upon these bonds, was to pay over to the treasurer of the commission, on his written order, annually, twenty-five cents oh each thousand dollars of its grand list, until its share of the whole had been fully satisfied, in the proportion of Hartford 79/100, East Hartford 12/100, Glastonbury 3/100, Manchester 3/100, and South Windsor 3/100; and for the ordinary support and maintenance of said highway each town was also directed to pay upon the orders of the commission, from time to time, such further sums as the commission might determine as its proper proportion of the total expense under the provisions of the Act, and to provide for such payments in voting its annual tax levy. Half of all taxes received by the State, during the next five years, from street railway companies using .the bridge, and ten per cent annually of all future receipts of the same character, were to be paid to the treasurer of the commission. The commissioners were given full power to construct and reconstruct all necessary bridges and approaches, and their orders were made obligatory upon the towns, and sufficient authority for the town treasurers to pay any sums to the treasurer of the commission, which the commission might direct. The courts were empowered to enforce by mandamus or otherwise, any orders of the commissioners made under authority of the Act. The commissioners under the Act of 1893 were directed to turn over all property and papers in *148their hands to the new board. The latter was authorized to assume the cost of constructing the temporary bridge which was in course of erection under the contract made by the commissioners under the Act of 1898. So much of the Public Act of May 24th, 1895, as fixed the proportion in which each town was to contribute to the cost of constructing and maintaining the bridge and highway, was repealed.
The judgment, brought up for review by this appeal, directed the issue of a writ of peremptory mandamus, to enforce the payment by the treasurer of the town of Glastonbury of an order drawn upon him by vote of the Commissioners for the Connecticut River Bridge and Highway District for 3/100 of the sum of $500, required to meet expenses incurred by the board for the ordinary support and maintenance of the highway under their charge. In behalf of the town it is contended that it cannot thus be compelled to contribute, at the dictation of officials not of its own choosing, to the cost of maintaining a highway which is wholly outside of its territorial bounds.
It has undoubtedly been the general policy of the State to leave the expense of public improvements for highway purposes to the determination of the municipal corporations within the limits of which the highways may be situated, and to charge them only with such obligations as may be incurred in their behalf by officers of their own selection. But when the State at large or the general public have an interest in the construction or maintenance of such works, there is nothing in our Constitution, or in the principles of natural justice upon which it rests, to prevent the General Assembly from assuming the active direction of affairs by such agents as it may see fit to appoint, and apportioning whatever expenses may be incurred among such municipalities as may be found to be especially benefited,- without first stopping to ask their consent. Norwich v. County Commissioners, 13 Pick. 60; Rochester v. Roberts, 29 N. H. 360; Philadelphia v. Field, 55 Pa. St. 320; Simon v. Northup, 27 Or. 487, 40 Pac. Rep. 560. As against legislation of this character, American courts generally hold that no plea can *149be set up of a right of local self-government, implied in the nature of our institutions. People v. Draper, 15 N. Y. 532, 543; People v. Flagg, 46 N. Y. 401, 404; Commonwealth v. Plaisted, 148 Mass. 375, 19 Northeastern Rep. 224.
The Constitution of Connecticut was ordained, as its preamble declares, by the people of Connecticut. It contemplates the existence of towns and counties; and without these the scheme of government, which it established, could not exist. It secured to these territorial subdivisions of the State certain political privileges in perpetuity, and among others the election by each county of its own sheriff, and by each town of its own representatives in the General Assembly, and its own selectmen and such officers of local police as the laws might prescribe. It secured them, because it granted them; not because they previously existed. Towns have no inherent rights. They have always been the mere creatures of the Colony or the State, with such functions and such only as were conceded or recognized by law. Webster v. Harwinton, 32 Conn. 131. The State possesses all the powers of sovereignty, except so far as limited by the Constitution of the United States. Its executive and judicial powers are each distributed among different magistrates, elected some for counties, and some for the State at large; but its whole legislative power is vested in the General Assembly. Our Constitution imposes a few, and only a few, restrictions upon its exercise, and except for these the General Assembly, in all matters pertaining to the domain of legislation, is as free and untrammeled as the people would themselves have been, had they retained the law-making power in their own hands, or as they are in adopting such constitutional amendments from time to time as they think fit. Pratt v. Allen, 13 Conn. 119, 125 ; Booth v. Town of Woodbury, 32 id. 118, 126. It has not infrequently, from early Colonial days, made special provision for particular highways or bridges, and in several instances by the appointment of agencies of its own to construct or alter them at the expense of those upon whom it thought fit to cast the burden. 1 Col. Ree. 417; 5 id. 80; 13 id. 605, 630; 1 Private Laws, 282, 285.
*150By legislation of this nature the city of Hartford was recently compelled to cóntribute a large sum for a separation of grades at the Asylum street railroad crossing, and we held the Act to be not unconstitutional. Woodruff v. Catlin, 54 Conn. 277; Woodruff v. New York & N. E. R. R. Co., 59 id. 63, 83.
That so many laws of this general description have been enacted by the General Assembly, both before and since the adoption of our Constitution, is, of itself, entitled to no small weight in determining whether they fall within the legitimate bounds of what that instrument describes as “legislative power.” Maynard v. Hill, 125 U. S. 190, 204; Wheeler's Appeal, 45 Conn. 306.
One of those to which reference has been made (1 Priv. Laws, p. 285), required the town of Granby to build and maintain a bridge across the Farmington river, half of which was in the town of Windsor, and was adjudged to be valid by this court, notwithstanding then as now the General Statutes provided that bridges over rivers dividing towns should be built and maintained at their joint cost. Granby v. Thurston, 23 Conn. 416. There is no principle of free government or rule of natural justice which demands that the support of highways and bridges shall be imposed only on those territorial subdivisions of the State in which they are situated. If it be required of them, it is only by virtue of a statute law, which the legislature can vary or repeal at pleasure. Chidsey v. Canton, 17 Conn. 475, 478. The burden is one that the legislature can put on such public agencies as it may deem equitable, and transfer from one to another, from time to time, as it may judge best for the public interest. Dow v. Wakefield, 103 Mass. 267; Agawam v. Hampden, 130 Mass. 528; County of Mobile v. Kimball, 102 U. S. 691, 703; Washen v. Bullitt County, 110 U. S. 558.
The defendant urges that taxation and representation are indissolubly connected by the underlying principles of free government, and that this (the commission which directs the affairs of the Bridge District and makes requisitions on the towns for such funds as it deems necessary, not having been *151selected by them) is a sufficient defense against the payment of the order which has been drawn upon him, since it can be paid only out of moneys raised by town taxation.
Taxes can, indeed, under our system of government, only be imposed by the free consent of those who pay them, or their representatives; and for purposes which they approve. But the inhabitants of these towns were represented in the General Assembly, by which the laws now brought in question were enacted. The legislative power, after defining the general purposes of taxation, to confer upon local public corporations the right to determine the amount of the levy within the territory under their jurisdiction, is unquestionable ; and in its exercise it is immaterial whether the corporations, to which that function is entrusted, or between which it is shared, be called counties or towns, school districts or bridge districts. When a levy is voted, the action is corporate action, deriving its obligatory force wholly from the authority of the State. Towns cannot tax their inhabitants for any purpose except by virtue of statute law. That law for many years required them annually to tax for moneys to be paid over to the State treasurer for State expenditures. It now requires them to tax, as occasion may require, for moneys to be paid over to the county treasurer for county expenditures. It can equally require any town or towns to tax for moneys to be paid over to the treasurer of a bridge or highway district, in which they are included, for district expenditures. Kingman et al., Petitioners, 163 Mass., 566, 27 Northeastern Rep. 778.
It has been suggested that in Colonial times it was the right of the inhabitants of every town, themselves, to order the municipal duties assigned to them and choose the officers by whom only it could be placed under a pecuniary obligation, and that this is one of those rights and privileges “ derived from our ancestors,” to “ define, secure and perpetuate ” which our Constitution was adopted, and to which its preamble refers. If it can be said that such a right ever existed, it was not one of the nature of those which were described by the framers of the Constitution, They were speaking of *152rights personal to the individual, as a citzen of a free common'weálth; civil as distinguished from political; and belonging alike to each man, woman and child among the people of Connecticut. Such of them as they deemed most essential they proceeded to specify in the Declaration of Rights, and •here we find asserted (Art. 1, § 2) that “ all political power is inherent in the people, and all free governments are founded on their authority” and subject to such alterations in form, from time to time, “as they may think expedient.” If there were any absolute right in the inhabitants of our towns to regulate their town finances and affairs which was superior to all legislative control, it would be a great “ political power.” It would create an imperium in imperio, and, invest a certain class of our people—those qualified to vote in town meetings—with the prerogative of defeating local improvements which the General Assembly deemed it necessary to construct at the expense of those most benefited by them, under the direction of agents of the State, unless the work were done and its cost determined under town control. No set of men can lay claim to such a privilege under the Constitution of Connecticut.
The defendant further insists that the act of June 28th is void, because in § 4 it requires payments from the town treasuries without providing the necessary means; the authority given to raise the necessary funds in the annual tax-levy being of no avail because the Bridge District is not required to submit any estimate of the amount needed for the ensuing year, before the time for laying the tax. There is no substance to this objection. So far as concerns the principal and interest of any bonds that may be issued, each town is expressly directed to pay to the district, annually, twenty-five cents for each thousand dollars of its grand list, until enough has been thus received to satisfy its proportionate share. As to the ordinary expenses of maintenance, the commission is to draw orders on each town from time to time for such sums as it may determine as the proportion of such town under the provisions of the Act. The rule for ascertaining this proportion is that previously laid down in the *153same section; and it is to be presumed that the commission will make such reports to each town before its annual town meeting, as will enable it to lay all taxes necessary to meet its probable expenses for the succeeding year. As to those of the first year, there is nothing on the record to indicate that the share of any town could have been large enough to cause it the slightest embarrassment.
No valid exception can be taken to this rule of apportionment, according to which the expenses of the Bridge District are to be distributed among the several towns.
The Acts of 1895, under which the present action has arisen, both refer to and in a sense rest upon the Act of 1887. That was designed to secure the perpetual maintenance of the Hartford bridge as a free highway, at the expense of those towns to which it might be found to be of especial benefit. ¿ The duty of ascertaining which towns would be thus benefited was intrusted to the Superior Court. It might have been undertaken by the legislature itself, but it was entirely proper to make it the subject of proceedings of a judicial character, to be instituted by the State. Salem Turnpike & Chelsea Bridge Corporation v. County of Essex, 100 Mass. 282. This duty was fulfilled; and since the date of the final decree in that cause, there has been and there could be no material change in any of the conditions by which it was determined. Whatever towns were most benefited in 1889 by the perpetual maintenance of a free bridge, must be most benefited by it in 1895. This was purely a question of proximity. Hartford is the natural market of all the neighboring towns lying within easy driving distance. -From several of these she is separated by a navigable river, which is outside of her boundaries as well as of theirs. Ferries had been tried as a means of communication, and found inadequate. A toll-bridge had then been established, and with the same result. The next step naturally was to provide for a free bridge. Four towns east of the river have been judicially found to derive a special benefit from this, and while the proportionate benefits accruing to each, as well as those to Hartford, may vary from time to time, with changes in population and *154industrial or social conditions, some benefit, and some especial benefit, to each of the group must, in the nature of things, always be felt. On this point they were fully heard before a competent tribunal, which, after due notice to every town in the State, and long consideration, selected them out of all the rest.
Complaint is made because, while by the decree of the Superior Court, Glastonbury was charged with 25/210 of the cost of erecting and maintaining a bridge at this point, and this proportion was re-affirmed by the General Assembly, in the Act of May 24th, 1895, by that of June-28th, 1895, it was cut down to 8/100, and other changes made, with the result of reducing the assessment of every town except Hartford, the burden thrown upon which was largely increased.
There is no reason why the relative amount of benefits, which each of the five towns, as compared with the rest, derives from the bridge, may not vary from one period of time to another; and any such variation might present an equitable ground for making a corresponding change in its proportionate assessment for the expenses of construction or maintenance. (_That what was the proper share of each was determined in 1889 by a judicial proceeding, did not preclude a re-adjustment for due cause, in 1895, by a legislative proceeding ; -nor did the Act of May 24th, 1895, put it out of the power of the General Assembly to reconsider its action, as was, in effect, done by the Act of June 28th/ Scituate v. Weymouth, 108 Mass. 128. We are bound to presume that there was due cause for making the apportionment finally determined on, for it is certain that there might have been. A comparison of the censuses of the United States for 1880 and 1890, between which dates the proceedings under the Act of 1887 were brought to a conclusion, shows that while, during the intervening decade, the population of Hartford, East Hartford, and Manchester had been largely increased, that of Glastonbury and South Windsor had suffered a substantial loss. The organization of modern society is such as to foster the growth of cities and their suburbs, at the ex*155pense of country towns dependent for their prosperity on agricultural pursuits. The street railways, from the taxes paid by which the treasury of the Bridge District was to be in part supplied, run from Hartford to the towns across the river, and from their inhabitants a large part of the fares collected may be derived. In view of all these matters, the General Assembly may well have concluded, when by the Act of June 28th they were about to supply the necessary machinery for carrying into effect the main object of the Act of May 24th, that Hartford, with its rapidly increasing business and population, ought in fairness to relieve the lesser towns in the Bridge District of part of the burden to which they were subject under previous legislation.
Nor is it of any importance that in 1893 the State had taken the maintenance of the bridge upon itself. This was merely a gratuitous act, with no element of a contract, and gave rise to no vested rights, except such as might accrue from obligations on the part of the State subsequently assumed by virtue of its provisions.
It is contended that such an obligation was contracted in favor of the Berlin Iron Bridge Company, and was impaired by the legislation of 1895. If so, this legislation would be so far forth invalid as against that company, under Art. I, § 10 of the Constitution of the United States. The result would be that the contract made between it and the bridge commissioners, acting under the Act of 1893, would remain in force; but not that the State could not compel the towns especially benefited by its execution to pay for the benefits received. In fact, however, the pleadings show that the Bridge Company, availing itself of the remedy tendered by the Act of May 24th, 1895, presented its claim for breach of contract to the commission appointed to examine it, and pending this action has accepted their award, and discharged the State from all demands. This, at all events, left the towns or their representatives in no position to raise this objection on constitutional grounds. In mandamus proceedings matters occurring after the suit is brought can be properly considered in determining whether the writ shall be made peremptory.
*156The defendant also urges that the Act of June 28th violates the XIVth Amendment of the Constitution of the United States, in that it deprives the towir of Glastonbury of property without due process of law, and denies to it the equal protection of the laws. No right, as against a State, to the equal protection of the laws is secured to its municipal corporations by this amendment, which can limit in any way legislation to„ charge them with public obligations. Nor have their inhabitants, in their capacity of members of such corporations, any greater rights or immunities. New Orleans v. New Orleans Water Works Co., 142 U. S. 79, 93. No property of the town of Glastonbury has been or is to be taken. Booth v. Town of Woodbury, 32 Conn. 118, 130; Railroad Company v. County of Otoe, 16 Wall. 667, 676. A duty to lay taxes for public purposes has been imposed, and for reasons already stated, it was competent to the General Assembly to create that duty, as it was created. Their proceedings were due proceedings : the process by which it is now sought to compel the defendant to pay the sum in controversy is due process. The town can found no claim, under the Constitution of the United S tates, any more than under that of Connecticut, to such right of local self-government as precludes the General Assembly from exacting this payment, notwithstanding the demand comes from another municipal corporation, the Bridge District, in choosing whose members, or directing whose affairs, it has had no share. Giozza v. Tiernan, 148 U. S. 657, 662.
We have spoken of the Bridge District as a municipal corporation, although it may not answer the common law definition of that term, since not composed of the inhabitants of anj' territory as such. In modern times corporations, both public and private, have often been constituted by a union of other corporations. Such was the United States of America after the Declaration of Independence, and until the adoption of their present Constitution. Such are the various counties of this State, once quasi corporations and now full corporations, the constituents of which have always been the several towns within their boundaries. The power of *157the Bridge District over the towns composing it is no less than it would have been, had their inhabitants individually been made its members. The district and the towns are alike agencies of the State for governmental purposes and, whether they be styled public or municipal corporations, their relations to it and to each other are the same, and equally subject to modification at its pleasure.
The defendant having refused to pay an order lawfully drawn upon him in behalf of the Bridge District, the writ was properly issued against him. There was no necessity for making the several towns or the Bridge District parties defendant. The Bridge District was, in effect, the relator; no town other than Glastonbury had any legal interest in the controversjr; and Glastonbury itself had none in this suit, by which it was charged with no wrong, and in which the only remedy sought was one to compel the performance of a statutory duty incumbent on its treasurer, as such. The writ of mandamus must run singly to the party who is bound to do the particular act commanded. Farrell v. King, 41 Conn. 448, 453.
While not necessary parties, the Superior Court might and, no doubt, would have summoned in any or all of the five towns, or the Bridge District, or admitted any of them as intervenors, had application to that effect been made; for each had a vital interest in the questions of law on which the case must turn. General Statutes, §§ 884, 887, 890. No order of this nature, however, having been sought from any quarter, their absence can furnish no ground of appeal.
There is no error in the judgment appealed from.
In this opinion Torrance and Fenn, Js., concurred.